              Case 2:19-cv-02081-RSM Document 33 Filed 06/17/20 Page 1 of 2



1                                                      HONORABLE RICARDO S. MARTINEZ

2

3

4

5

6

7                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
8

9    PBTM, LLC,                                       No. 2:19-cv-02081-RSM

10                                         Plaintiff, ORDER GRANTING STIPULATED
                                                      MOTION TO SEAL
11                        vs.

12   FOOTBALL NORTHWEST LLC and NFL
     PROPERTIES LLC,
13
                                        Defendants.
14

15          This matter is before the Court on the Parties’ Stipulated Motion to Seal the 2011

16   Agreement and 2014 Agreement between the parties. The Court having considered the motion

17   and supporting documentation, it is hereby

18          ORDERED and ADJUDGED that the Stipulated Motion is GRANTED, and the

19   above-referenced agreements shall remain sealed until further order by the Court.

20          DATED 17th day of June, 2020.

21

22

23

24                                                A
                                                  RICARDO S. MARTINEZ
25                                                CHIEF UNITED STATES DISTRICT JUDGE

26

27

     [PROPOSED] ORDER GRANTING STIPULATED                       Endejan Law, LLC
     MOTION TO SEAL – 1
                                                                 5109 23rd Ave. W
     No. 2:19-cv-02081-RAJ
                                                                Everett, WA. 98203
             Case 2:19-cv-02081-RSM Document 33 Filed 06/17/20 Page 2 of 2



1    Presented by:

2    ENDEJAN LAW LLC                               VERNA LAW PC
3
                                                    s/Anthony M. Verna III
4      s/Judith A. Endejan                         Anthony M Verna III*
     Judith A Endejan, WSBA #11016                 80 Theodore Fremd Avenue
5
     5109 23rd Avenue West                         Rye, NY 10580
6    Everett, WA. 98203                            Ph: 914-908-6757
     Ph: 206-799-4843                              Email: anthony@vernalaw.com
7
     Email: jendejan@gmail.com                     *Admitted Pro Hac Vice
8
                                       Attorneys for Plaintiff
9

10
     Approved as to form:
11

12   FOSTER GARVEY PC                              CARNEY, BADLEY, SPELLMAN, P.S.

13   s/ Ben Hodges                                 s/ Mark Rosencrantz
     Benjamin J. Hodges, WSBA #49301               Mark Rosencrantz, WSBA 26552
14   1111 Third Avenue, Suite 3000                 701 Fifth Avenue, Suite 3500
15   Seattle, Washington 98101-3292                Seattle. WA 98104
     Telephone: (206) 447-4400                     Phone: 206-622-8020
16   Facsimile: (206) 447-9700                     Email: rosencrantz@carneylaw.com
     Email: ben.hodges@foster.com
17                                                 Attorneys for NFL Properties, LLC
     Attorneys for Football Northwest, LLC
18

19

20

21

22

23

24

25

26

27

     [PROPOSED] ORDER GRANTING STIPULATED                        Endejan Law, LLC
     MOTION TO SEAL – 2
                                                                  5109 23rd Ave. W
     No. 2:19-cv-02081-RAJ
                                                                 Everett, WA. 98203
